 



Exhibit 10.2
AMENDMENT AGREEMENT
TO
EMPLOYMENT AGREEMENT
            THIS AMENDMENT AGREEMENT (this “Amendment”) is made as of June 28,
2005, by and between Century Aluminum Company, a Delaware corporation (the
“Company”), and Craig A. Davis (the “Executive”).
RECITALS
            A. The Company and the Executive are parties to an Employment
Agreement, made as of December 9, 2003 (the “Employment Agreement”).
            B. Pursuant to the terms of the Employment Agreement, Executive is
entitled to receive upon retirement, the retirement benefits specified in the
Employment Agreement.
            C. Executive is also a participant under the Company’s Supplemental
Retirement Income Benefit Plan (“SERP”).
            D. The Company has amended the terms of the SERP, which affects the
retirement benefits afforded the Executive under the Employment Agreement.
            D. Executive and the Company have agreed to amend the Employment
Agreement on the terms and conditions set forth in this Amendment to conform the
retirement benefits provided in the Employment Agreement to those provide in the
SERP.
            NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
            1. Retirement Benefits. The introduction to Section 4.2,
Section 4.2(a), Section 4.2(b) and Section 4.2(c) of the Employment Agreement
are hereby deleted and replace in their entirety with the following:
“4.2 Retirement Benefits. Notwithstanding any provisions of the Qualified Plan
or the Internal Revenue Code of 1986, as at any time amended, and the
regulations thereunder (the “Code”), it is the intention of the parties that
Executive shall receive, upon his retirement, an annual retirement benefit of
approximately $930,000, estimated as of the date of this Amendment to equal 50%
of Executive’s Targeted Retirement Income (as defined in the Company’s
Supplemental Retirement Income Benefit Plan, as amended, or “SERB Plan”).
Accordingly, Executive shall be entitled to receive retirement benefits as
follows:
      (a) Qualified Plan Benefits. The Executive shall be entitled to receive,
upon his retirement as provided for in the Company’s Employees’ Retirement Plan
(the “Qualified Plan”), benefits under the Qualified Plan computed as set forth
in that plan.
      (b) Supplemental Executive Retirement Benefits. In addition to benefits
the Executive is entitled to receive under the Qualified Plan, Executive shall
be a participant

 



--------------------------------------------------------------------------------



 



in, and be entitled to receive supplemental executive benefits under, the SERB
Plan, which SERB Plan is incorporated into this Agreement by this reference.
      (c) Vesting. The Supplemental Executive Retirement Benefits described in
Section 4.2(b) shall be fully vested, and upon the termination of Executive’s
employment, he shall be entitled to receive the same as provided in
Section 4.2(d).”
          2. Incorporation of Amendment Agreement. Except as explicitly set
forth in this Amendment, the parties do not intend to modify the terms and
conditions of the Employment Agreement, those terms and conditions shall remain
in full force and effect, and they shall be incorporated into this Amendment by
this reference.
CENTURY ALUMINUM COMPANY

         
By:
       /s/ Gerald J. Kitchen    
 
       
 
       Gerald J. Kitchen    
Title:
  Executive Vice President              
 
       /s/ Craig A. Davis    
 
       
 
       Craig A. Davis    

 